Title: To Thomas Jefferson from Edward Carrington, 31 March 1781
From: Carrington, Edward
To: Jefferson, Thomas



Sir
Hd Qrs. Ramsays Mill Deep river Mch 31. 1781

Your Excellencies letter I had the Honor to receive, and with great pleasure acknowledge the impropriety of mine which gave occasion to it. I find the Error in my Estimate on the Article of grain happened through the Clerk who copied it in my Office. On seeing your State to Genl. Greene I naturally recurred to the original paper in my own possession and there found it stood in these figures 50,000. I am really sorry that my letter should have contained any thing disrespectful to yourself or the Executive, and am much obliged to you for the delicacy with which you have taken notice of it.

As to the 50,000 bushels being too little for the purpose intended, the claim for that much on Virginia was only meant as a Supplement to what Carolina might be able to afford.
Major Claiborne writes me that he is fearful the Waggon Act will, in most instances fall through, owing to the negligence of the Executive hands in the Counties. My prospects for supporting the army so much depended on the efficcacy of this Act, that I have much to apprehend from a disappointment in it. If the army is respectable in Numbers and tolerably supplied I think we may be well assured that the Military operations shall continue on the south side of Dan; otherwise the Boweles of Virginia will probably feel the destructive consequences of the immediate presence of two Contending armies. Genl. Greene has given Ld. Cornwallis one of those Victories which his Lordship does not at present incline to accept again, and I think one or two repetitions will leave but a small band of his Ravagers. How long Genl. Greene will be in a Condition to continue his progress Southwardly depends altogether on the exertions of Virginia. We have nothing to expect from N Carolina but very irregular Militia who in the day of Action Cannot be depended on for any thing. I have the pleasure to Congratulate your Excellency on the great Bravery and Exemplary behaviour of the Virginia Militia during this Campaign, and I think their disgraceful behaviour at Cambden must now be obscured under the great brilliancy of their present conduct. Unhappily for us the terms of those valuable men are expiring and we shall be left inferior to the Enemy.
I have the Honor to be with much respect yr. Excellencies Mo Ob

Ed. Carrington

